SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1285
CA 13-00373
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF JOHN D. JUSTICE,
PETITIONER-APPELLANT,

                      V                                          ORDER

ANDREA W. EVANS, CHAIRWOMAN, NEW YORK STATE
DIVISION OF PAROLE, RESPONDENT-RESPONDENT.


JOHN D. JUSTICE, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (OWEN DEMUTH OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John L.
Michalski, A.J.), entered February 1, 2013 in a proceeding pursuant to
CPLR article 78. The order denied the motion of petitioner for leave
to renew.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see generally Matter of Davidson v Alexander,
67 AD3d 1219).




Entered:    December 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court